Citation Nr: 0737083	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-38 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for recurrent left ankle sprains with lateral tendon laxity.

2.  Entitlement to an initial rating greater than 10 percent 
for recurrent right ankle sprains with lateral tendon laxity.

3.  Entitlement to a higher initial rating for retropatellar 
pain syndrome of the left knee, evaluated as zero percent 
prior to June 23, 2005 and 10 percent thereafter.

4.  Entitlement to a higher initial rating for retropatellar 
pain syndrome of the right knee status post surgical removal 
of plica, evaluated as zero percent prior to June 23, 2005 
and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1997 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection for 
bilateral ankle and knee disabilities and assigned initial 
zero percent ratings effective October 8, 2002 (the day 
following separation from active duty).

An RO rating decision in September 2004 increased the initial 
evaluations for bilateral ankle disability to 10 percent, 
each, effective October 8, 2002.

Thereafter, the Fort Harrison, Montana, RO assumed 
jurisdiction over the case.  In an August 2005 decision, the 
RO increased the initial evaluations for bilateral knee 
disability to 10 percent, each, effective June 23, 2005.


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's left ankle 
disability has shown mild laxity with no more than moderate 
limitation of motion.

2.  Throughout the appeal, the veteran's right ankle 
disability has shown mild laxity with no more than moderate 
limitation of motion.

3.  Throughout the appeal period, the objective medical 
evidence has not shown left knee flexion limited to 30 
degrees or extension limited to 15 degrees even when 
considering functional impairment during flare-ups of 
disability; there is no medical evidence of subluxation or 
instability.

4.  Throughout the appeal, the objective medical evidence has 
not shown right knee flexion limited to 30 degrees or 
extension limited to 15 degrees even when considering 
functional impairment during flare-ups of disability; there 
is no medical evidence of subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for recurrent left ankle sprains with lateral tendon 
laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.71a, 
Diagnostic Codes 5003, 5024, 5271 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for recurrent right ankle strain with lateral tendon 
laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.71a, 
Diagnostic Codes 5003, 5024, 5271 (2007).

3.  The criteria for a 10 percent rating for retropatellar 
pain syndrome of the left knee prior to June 23, 2005 have 
been met, but have not been met for a 20 percent rating for 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 
4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2007).

4.  The criteria for a 10 percent rating for retropatellar 
pain syndrome of the right knee, status post surgical removal 
of plica prior to June 23, 2005 have been met, but have not 
been met for a 20 percent rating for any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.71a, Diagnostic 
Codes 5003, 5014, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher initial ratings for 
his service connected bilateral ankle and knee disabilities.  
Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  In cases such as this 
that involve the assignment of initial ratings for 
disabilities following an initial award of service 
connection, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Bilateral ankle

Historically, the veteran experienced recurrent ankle sprains 
in service.  His service connected left and right ankle 
disabilities have been separately evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271-5024, 
effective to the date of claim.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic 
Code 5271 refers to the general area of rating the ankle 
joints while the more specific Diagnostic Code 5024 refers to 
rating tenosynovitis.

Diagnostic Code 5024 directs VA to rate a veteran's 
disability on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014.

Diagnostic Code 5271 provides for assignment of a 10 percent 
disability rating for moderate limited motion of the ankle 
and a 20 percent rating for marked limited motion of the 
ankle.  38 C.F.R. § 4.71(a), Diagnostic Code 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial rating in excess of 10 percent for either ankle 
for any time during the appeal period.  In other words, there 
is simply no medical evidence that the veteran's left and/or 
right ankle exhibits more than moderate limitation of motion.  
Two VA examination reports illustrate this point.

VA examination in August 2002 showed left ankle motion from 
zero to 10 degrees of dorsiflexion, zero to 34 degrees of 
plantar flexion and maximum inversion of 46 degrees with 30 
degrees described as being normal.  Right ankle motion was 
essentially normal in both dorsiflexion and plantar flexion 
with a maximum inversion of 50 degrees.  Increased laxity of 
the left and right lateral tendons was noted.  VA examination 
in May 2005 showed full dorsiflexion and plantar flexion of 
both ankles as well as 0 to 15 degrees of eversion and 0 to 
20 degrees of inversion, bilaterally.  Both ankles 
demonstrated mild laxity with pain at the extremes of 
movement and evidence of fatigue with repetitive movement.  
The examiner diagnosed mild, bilateral ankle laxity with 
subjective history of episodic pain.  The clinician stated 
that there was no real loss of range of motion (ROM) during 
periods of pain, but that the combined effects of pain and 
lack of endurance resulted in a best estimated 50 percent 
reduction in all planes.  

In an addendum, the clinician stated she would have to resort 
to speculation in order to express actual ROM loss due to 
flare-ups.

Given the measured range of motion findings for both ankles 
on the most recent VA examination, it would be difficult to 
justify the current 10 percent evaluations under Diagnostic 
Code 5271.  It is important for the veteran to understand 
that the objective medical evidence would not support the 
current evaluations unless VA took into consideration his 
functional impairment on use caused by pain.  

The veteran has subjectively described flare-ups of bilateral 
ankle disability occurring approximately once per month and 
lasting from a day to a week.  The RO has essentially 
assigned 10 percent ratings under Diagnostic Code 5271-5024 
based upon his subjective report of functional limitations.  

Simply stated, without consideration of pain, the current 
evaluations could not be justified. 

Based upon the objective medical findings, as well as the 
relative infrequency and short duration of flare-ups, the 
Board finds that the evidence of record does not reflect an 
overall disability picture for the left and/or right ankle 
that more nearly approximates marked limitation of motion 
required for a 20 percent rating under Diagnostic Code 5271.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against initial disability 
ratings greater than 10 percent for either ankle for any time 
during the appeal period.  38 C.F.R. § 4.3.

Bilateral knee

Historically, the veteran experienced bilateral knee pain and 
swelling during service.  In August 2000, he underwent 
arthroscopic removal of right knee plica.  His service 
connected left and right knee disabilities have been 
separately rated as zero percent disabling prior to June 23, 
2005, and 10 percent thereafter under Diagnostic Code 5299-
5014.  Diagnostic Code 5299 refers to the general area of 
rating the joints while the more specific Diagnostic Code 
5014 refers to rating osteomalacia.

Diagnostic Code 5014 directs VA to rate a veteran's 
disability on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014.

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the leg.  Diagnostic Code 5260 provides for a 10 percent 
evaluation where flexion is limited to 45 degrees and a 20 
percent evaluation where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 
5261 provides for a 10 percent evaluation where extension 
limited to 10 degrees and a 20 percent evaluation where 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

"Normal" range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71 Plate II.

Separate ratings may be assigned where there is both painful 
motion due to arthritis and instability of the knee.  See 
VAOPGCPREC 23-97.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may also be assigned for 
disability of the same knee joint.  See VAOPGCPREC 9-2004.  

The veteran has described bilateral knee symptoms, generally 
left greater than right, of painful motion, stiffness, 
popping with movement, locking, "occasional" swelling and 
rare episodes of buckling.  He has reported the frequency of 
flare-ups as occurring approximately 2-3 times per month and 
typically lasting a day or two.  He denies any additional 
range of motion loss during flare-ups, but describes lack of 
endurance and fatigue.

The clinical findings have remained essentially unchanged 
during the appeal period.  VA examination in November 2002, 
as well as private clinical records dated from July to 
September 2003, show normal range of motion of both knees.  
VA examination in showed non-painful motion from 5 degrees of 
extension to 130 degrees of flexion with crepitus on 
movement.  His right knee demonstrated non-painful motion 
from 5 degrees of extension to 120 degrees of flexion with 
crepitus on movement.  These findings provide highly 
probative evidence against the claims for higher initial 
ratings as it simply does not show that the veteran's left or 
right knee is limited to 30 degrees of flexion or 15 degrees 
of extension, as required for a 20 percent rating under 
Diagnostic Codes 5260 or 5261.  

The veteran had previously worn a right knee brace, and 
currently uses an ace wrap.  However, none of the medical 
evaluations have shown evidence of subluxation or 
instability, as required for a compensable evaluation under 
Diagnostic Code 5257.  This is also highly probative evidence 
against the claims for higher initial ratings.

Despite the absence of significant clinical findings for 
either knee, the veteran has described his bilateral knee 
disability has being symptomatic on use.  A VA clinician in 
2005 described mild loss of right knee motion that, when 
considering the combined effects of pain and lack of 
endurance during flare-ups, would result in a functional 
range of motion loss of 25 percent.  The left knee showed no 
loss of motion, but was estimated to have an additional 10 
percent loss of motion with flare-ups.  In an addendum, the 
clinician stated that she had insufficient observation to 
express an opinion regarding additional limitation due to 
flare-ups without resorting to speculation.

The veteran's right and left knee symptoms have not 
significantly varied during the appeal period and the Board 
finds no rationale basis for assigning a staged rating in 
this case.  As such, a 10 percent evaluation for both knees 
is granted effective to the date of claim.  With 
consideration of the relative infrequent flare-ups of 
disability, and the absence of significant clinical findings 
on all examination reports capable of supporting even a 10 
percent rating, the objective medical evidence as a whole 
outweighs assigning initial ratings greater than 10 percent 
for either knee.

In short, the evidence supports initial 10 percent ratings 
for both knees since the inception of the appeal, but is 
against ratings greater than 10 percent for either knee 
during any time of the appeal period.  Reasonable doubt has 
been resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Extraschedular consideration

The veteran has reported working as a diver with exacerbation 
of his knee symptoms with weightbearing and use of ladders.  
He reports using specialized diving boots to limit his ankle 
motion.  In December 2003, he described to his private 
examiner of having an occasional need to take Vicodin due to 
severe left knee pain in order to function at work and at 
home.  At that time, he was encouraged to avoid activities 
that exacerbated his knee discomfort.  To date, he has not 
required frequent periods of hospitalization for his 
bilateral knee and ankle disabilities, and there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment, related to these 
disabilities that would take his case outside the norm so as 
to warrant an extraschedular rating.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to provide notice and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board's decision has granted additional compensation 
eliminating the "staged" ratings assigned by the RO.  As 
uniform ratings are assigned, there is no prejudice in the 
post-adjudicatory Dingess notice provided.  The veteran has 
had a meaningful opportunity to participate effectively in 
the processing of his claims, and any defect in the VCAA 
notice is not prejudicial to him.

Regarding the duty to assist, the record includes the 
veteran's service medical records and the identified private 
and VA treatment records.  There are no outstanding requests 
for VA to obtain any relevant evidence that the veteran has 
identified and, in the case of non-federal records, 
authorized VA to obtain on his behalf.  He was afforded two 
VA examinations during the appeal period, and has 
supplemented the record with private clinical records.  The 
evidence of record is sufficient to decide the case.

ORDER

An initial rating greater than 10 percent for recurrent left 
ankle sprains with lateral tendon laxity is denied.

An initial rating greater than 10 percent for recurrent right 
ankle sprains with lateral tendon laxity is denied.

An initial 10 percent rating for retropatellar pain syndrome 
of the left knee is granted for the time period prior to June 
23, 2005.  An initial rating greater than 10 percent is 
denied.

An initial 10 percent rating for retropatellar pain syndrome 
of the right is granted for the time period prior to June 23, 
2005.  An initial rating greater than 10 percent is denied.



____________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


